

EXHIBIT 10.1


AGREEMENT


AGREEMENT dated as of this 30th day of June, 2009, by and among Prime Logic
Capital LLC, a Delaware limited liability company (“PLC”), Cantor Fitzgerald &
Co., a New York partnership (“Cantor”), and Nathan’s Famous, Inc., a Delaware
corporation (the “Company”).


RECITALS:


WHEREAS, PLC is, on the date hereof, the record and beneficial owner of 238,129
shares of Common Stock, par value $.01 per share, of the Company (the “Shares”);
and


WHEREAS, pursuant to the terms and conditions contained herein, (i) PLC wishes
to sell the Shares to Cantor, (ii) Cantor wishes to purchase the Shares from PLC
and resell the Shares to the Company, and (iii) the Company wishes to purchase
the Shares from Cantor.


NOW, THEREFORE, in consideration of the agreements and provisions contained
herein, the parties hereto hereby agree as follows:
 
1.           Sale of Shares.
 
A.           PLC hereby agrees to sell the Shares to Cantor, and Cantor hereby
agrees to purchase the Shares from PLC.  Cantor shall pay to PLC $12.60 per
share and   PLC shall deliver the Shares to Cantor by means of book entry
transfer.  Cantor shall deliver funds upon receipt of shares and the transaction
shall settle in the ordinary manner on T+3 from trade date.
 
B.           Subject to and conditioned upon the consummation of the sale of the
Shares from PLC to Cantor referred to in Section 1(A) hereof, Cantor hereby
agrees to sell the Shares to the Company, and the Company hereby agrees to
purchase the Shares from Cantor.  The Company shall pay to Cantor $12.63 per
share and Cantor shall deliver the Shares to the Company by means of book entry
transfer.  The Company shall deliver funds upon receipt of shares and the
transaction shall settle in the ordinary manner on T+3 from trade date.
 
2.           PLC  Acknowledgements.  PLC hereby acknowledges the following to
Cantor and the Company:
 
A.           Cantor or the Company has, or may have, material, non-public
information relating to the Company, including relating to the Company’s results
of operations for the fiscal quarter ending June 28, 2009.
 
B.           any non-public information may impact the value of the Shares being
sold.
 
C.           PLC has not requested and does not wish to receive any non-public
information from the Company.

 
 

--------------------------------------------------------------------------------

 

3.           Cantor  Acknowledgements.  Cantor hereby acknowledges the following
to the Company:
 
A.           the Company has, or may have, material, non-public information
relating to the Company, including relating to the Company’s results of
operations for the fiscal quarter ending June 28, 2009.
 
B.           any non-public information may impact the value of the Shares being
sold.
 
C.           Cantor has not requested and does not wish to receive any
non-public information from the Company.

 
4.           PLC Representations, Warranties and Covenants.  PLC hereby
represents, warrants and covenants to Cantor and the Company as follows:
 
A.           PLC has full corporate power and authority to execute and deliver
this agreement and to perform its obligations hereunder.  This agreement and
each other document, instrument or agreement executed and delivered by PLC in
connection with the transactions contemplated hereby has been duly executed and
delivered by PLC and constitutes the valid and legally binding obligation of
PLC, enforceable against it in accordance with its terms and conditions, except
as the enforceability thereof may be limited by bankruptcy, insolvency or other
laws relating to or affecting creditors’ rights.
 
B.           PLC is the legal and beneficial owner of the Shares and has the
right to transfer the whole of the legal and beneficial interest in and title to
the Shares, which will be transferred to the Company on the closing date free
from any pledge, charge, security interest, hypothecation, restriction,
encumbrance, right to acquire, right of pre-emption, option, conversion right,
third party right or interest right of set off or counterclaim, equities, trust
arrangement or any other type of preferential agreement (collectively, “Liens”).
 
C.           Notwithstanding the provisions of Section 2, PLC has sufficient
information on which to base its decision to sell the Shares.
 
D.           Neither Cantor nor the Company has made any representations (oral
or otherwise) upon which PLC is relying in connection with the sale of the
Shares.
 
E.           PLC has conducted its own analysis and its own due diligence with
respect to the transaction, and it has conducted such analysis to whatever
extent it considers appropriate to form a basis for its decision to sell the
Shares.
 
F.           PLC is experienced and sophisticated in financial and business
matters and it is, on its own, capable of evaluating the merits and the risks of
the sale of the Shares. In making its decision to sell the Shares, PLC has
relied solely on its own advisors, and not on the advice of Cantor, the Company
or the Company’s advisors or legal counsel.

 
2

--------------------------------------------------------------------------------

 

G.           in consideration for Cantor’s purchase of the Shares, PLC, for and
on behalf of itself, its affiliates, attorneys, successors, and assigns, hereby
waives, remits, releases and forever discharges Cantor and the Company and each
of their respective subsidiaries (direct or indirect), affiliates, shareholders,
board members, officers, directors, trustees, beneficiaries, employees,
representatives, personal representatives, trust companies, corporate service
companies, executors, servants, attorneys in fact and at law, agents, insurers,
sureties, heirs, successors and assigns (collectively, “Cantor/Company
Releasees”) from any and all manner of action, claims, liens, demands,
liabilities, potential or actual causes of action, charges, complaints, suits
(judicial, administrative, or otherwise), damages, debts, demands, obligations
of any other nature, past or present, known or unknown, whether in law or in
equity, whether founded upon contract (expressed or implied), tort (including,
but not limited to, defamation), statute or regulation (State, Federal or
local), common law and/or other theory or basis, from the beginning of the world
to the date hereof, relating to any non-disclosure by Cantor or the Company to
PLC of any material, non-public information relating to the Company.
 
H.           PLC also covenants not to sue or otherwise participate in any
action or class action against, any of the Cantor/Company Releasees based upon
any of the claims released in paragraph G, above.
 
I.           PLC fully understands the effect of its waiver contained herein and
elects to proceed with the sale of the Shares to Cantor.
 
5.           Cantor Representations, Warranties and Covenants.  Cantor hereby
represents, warrants and covenants to the Company as follows:
 
A.           Cantor has full partnership power and authority to execute and
deliver this agreement and to perform its obligations hereunder.  This agreement
and each other document, instrument or agreement executed and delivered by
Cantor in connection with the transactions contemplated hereby has been duly
executed and delivered by Cantor and constitutes the valid and legally binding
obligation of Cantor, enforceable against it in accordance with its terms and
conditions, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other laws relating to or affecting creditors’ rights.
 
B.           Following the purchase by Cantor of the Shares from PLC in the
transaction referred to in Section 1(A) hereof, Cantor will be the legal and
beneficial owner of the Shares and will have the right to transfer the whole of
the legal and beneficial interest in and title to the Shares, which will be
transferred to the Company on the closing date free from any Liens.
 
C.           Notwithstanding the provisions of Section 3, Cantor has sufficient
information on which to base its decision to sell the Shares.
 
D.           The Company has not made any representations (oral or otherwise)
upon which Cantor is relying in connection with the sale of the Shares.
 
E.           Cantor has conducted its own analysis and its own due diligence
with respect to the transaction, and it has conducted such analysis to whatever
extent it considers appropriate to form a basis for its decision to sell the
Shares.
 
F.           Cantor is experienced and sophisticated in financial and business
matters and it is, on its own, capable of evaluating the merits and the risks of
the sale of the Shares. In making its decision to sell the Shares, Cantor has
relied solely on its own advisors, and not on the advice of Cantor, the Company
or the Company’s advisors or legal counsel.

 
3

--------------------------------------------------------------------------------

 

G.           In consideration for the Company’s purchase of the Shares, Cantor,
for and on behalf of itself, its affiliates, attorneys, successors, and assigns,
hereby waives, remits, releases and forever discharges the Company and each of
its subsidiaries (direct or indirect), affiliates, shareholders, board members,
officers, directors, trustees, beneficiaries, employees, representatives,
personal representatives, trust companies, corporate service companies,
executors, servants, attorneys in fact and at law, agents, insurers, sureties,
heirs, successors and assigns (collectively, “Company Releasees”) from any and
all manner of action, claims, liens, demands, liabilities, potential or actual
causes of action, charges, complaints, suits (judicial, administrative, or
otherwise), damages, debts, demands, obligations of any other nature, past or
present, known or unknown, whether in law or in equity, whether founded upon
contract (expressed or implied), tort (including, but not limited to,
defamation), statute or regulation (State, Federal or local), common law and/or
other theory or basis, from the beginning of the world to the date hereof,
relating to any non-disclosure by Cantor or the Company to Cantor of any
material, non-public information relating to the Company.
 
H.           Cantor also covenants not to sue, or otherwise participate in any
action or class action against, any of the Company Releasees based upon any of
the claims released in paragraph G, above.
 
I.           Cantor fully understands the effect of its waiver contained herein
and elects to proceed with the sale of the Shares to the Company.
 
3.           Survival. All representations, warranties and covenants of PLC and
Cantor contained in this agreement shall survive the closing of the transactions
contemplated hereby.
 
4.           Miscellaneous.
 
A.           This agreement shall be governed by and construed in accordance
with the laws of New York State, notwithstanding the operation of any conflict
or choice of law statues or decisional law to the contrary.  Each of PLC and
Cantor hereby consents to the jurisdiction of the Federal and state courts
located in the Borough of Manhattan, City and State of New York, in connection
with any disputes under this agreement.
 
B.           If at any time after the date of the execution of this agreement,
any provision of this agreement shall be held to be illegal, void or
unenforceable by a court of competent jurisdiction, such provision shall be of
no force and effect; provided, however, that the illegality or unenforceability
of such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this agreement.
 
C.           This agreement constitutes the entire agreement and understanding
among the parties, and it supersedes any and all prior representations,
understandings and agreements, whether written or verbal.  This agreement cannot
be changed orally.  Any amendments to this agreement must be made in writing and
signed by the parties.
 
D.           Each of the signatories to this agreement agrees to execute all
such further documents, and to take all such further action, as may be deemed
necessary or advisable in order to effectuate the intent and purpose of this
agreement.

 
4

--------------------------------------------------------------------------------

 

E.           This agreement may be executed in counterparts and/or by facsimile
transmission, each of which when executed shall be deemed to be an original and
all of which together shall constitute a single instrument binding upon the
parties hereto; provided, however, that originally signed documents shall also
be provided.  All fully executed copies shall be considered duplicate originals,
equally admissible in evidence.


[SIGNATURES APPEAR ON NEXT PAGE]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
PRIME LOGIC CAPITAL LLC
       
By:
/s/ Marc Cummings
 
Title: Partner
       
CANTOR FITZGERALD & CO.
       
By:
/s/Heid Olson
 
Title: CAO
       
NATHAN’S FAMOUS, INC.
       
By:
/s/Eric Gatoff
 
Title: CEO


 
6

--------------------------------------------------------------------------------

 

Exhibit A


Cantor Bank Account Information

 
7

--------------------------------------------------------------------------------

 

Exhibit B


Nathan’s Bank Account Information

 
 

--------------------------------------------------------------------------------

 